Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the limitation “the fluid outlet from the liquid burst generator” lacks antecedent basis in the claims. An outlet from the nozzle has only been previously defined.
Regarding claim 25, the limitation “the liquid burst generator” lacks antecedent basis in the claim. 

Regarding claim 25, the limitation “configured to following the delivery of the burst of working liquid to the teeth of the user, (i) prevent working liquid from being drawn back into the pump from the fluid conduit as the fluid displacement member is actuated to draw a second volume working liquid into the pump from the liquid reservoir, and (ii) simultaneously, draw fluid into the fluid chamber” is indefinite. It is unclear how such are done simultaneously as prevention would be related to the one way flow of the valve. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (US 2017/0215570).
Wu teaches (claim 25) a dental cleaning appliance comprising: a nozzle comprising a fluid chamber (area of 125 following 332) and a fluid outlet (opening of 125); a liquid reservoir (400) for storing a working liquid; a pump (305/310) comprising a fluid displacer which is actuable to draw a volume of working liquid into the pump from the liquid reservoir, and to urge a burst of working liquid from the pump towards the nozzle (([0008], “a pump in the body for pumping the oral care fluid from the reservoir towards the fluid outlet” (i.e. positive displacement)); a fluid conduit (332) for conveying the burst of working liquid towards the fluid chamber; and a valve (302) located in a fluid flow path downstream of the liquid burst generator and upstream of the nozzle (shown in FIG. 2) and configured to following the delivery of the burst of working liquid to the teeth of the user, (i) prevent working liquid .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2017/0215570) in view of Bierbaum (US 5,464,350).
Regarding claims 1-5 and 15-24, Wu discloses a dental cleaning appliance comprising: a liquid reservoir (400) for storing a working liquid; and a fluid delivery system for delivering a burst of working liquid to the teeth of the user, the fluid delivery system comprising: a fluid emission nozzle comprising a fluid chamber (space of 125 following 332) and a fluid outlet (125), a liquid burst generator (305/310), a fluid conduit (332) for conveying a burst of working liquid from the liquid burst generator to the nozzle, and a valve (302) located in a fluid flow path downstream of the liquid burst generator and upstream of the nozzle (as shown in FIG 2); (claim 15) wherein the valve is located adjacent to the liquid burst generator (302 is adjacent 305, fig. 5); (claim 16) wherein the valve (302) is located in a housing of the liquid burst generator (305 and 302 share the same housing 110, fig. 5); (claim 17) wherein the valve is located adjacent to a fluid outlet from the liquid burst generator (302 is positioned adjacent to an outlet of 305, see fig. 5); (claim 18-19) wherein the valve comprises a one way valve/ duckbill valve ([0005]-
Wu teaches a valve but fails to teach wherein the valve is configured to draw fluid into the fluid chamber of the nozzle following the delivery of a burst of working liquid to the teeth of the user; (claim 2) wherein the valve is configured to draw working liquid back into the fluid chamber from the fluid outlet; (claim 3) wherein the valve is configured to draw a volume of air into the fluid delivery system; (claim 4) wherein the valve is configured to draw a volume of air into the fluid chamber as working liquid is drawn back into the fluid chamber from the fluid outlet; (claim 5) wherein the valve is configured to draw air into the fluid chamber through the fluid outlet of the nozzle; (claim 23) wherein the valve is arranged to draw working liquid back into the fluid chamber of the nozzle as the fluid displacer is actuated to draw working liquid into the pump from the liquid reservoir; (claim 24) wherein the valve is arranged to inhibit the drawing of working liquid back into the pump from the fluid conduit as the fluid displacer is actuated to draw working liquid into the pump from the liquid reservoir.
However, Bierbaum teaches a valve (15) wherein the valve is configured to draw fluid into a fluid chamber (19) from conduit (17) following the delivery of a burst of working liquid to the teeth of the user (col. 2, line 50- col. 3 line 11; “backabsorption after delivery of a liquid is shut off”; (claim 2) wherein the valve is configured to draw working liquid back into the fluid chamber from the fluid 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Wu, by requiring wherein the valve is configured to draw fluid into the fluid chamber of the nozzle following the delivery of a burst of working liquid to the teeth of the user; (claim 2) wherein the valve is configured to draw working liquid back into the fluid chamber from the fluid outlet; (claim 3) wherein the valve is configured to draw a volume of air into the fluid delivery system; (claim 4) wherein the valve is configured to draw a volume of air into the fluid chamber as working liquid is drawn back into the fluid chamber from the fluid outlet; (claim 5) wherein the valve is configured to draw air into the fluid chamber through the fluid outlet of the nozzle, as taught by Bierbaum, for the purpose of preventing dripping of the fluid to the treatment environment.
The configuration of Wu/Bierbaum would result (claim 23) wherein the valve is arranged to draw working liquid back into the fluid chamber of the nozzle as the fluid displacer is actuated to draw working liquid into the pump from the liquid reservoir (as the valve would do so as the pump actuates and draws fluid); (claim 24) wherein the valve is arranged to inhibit the drawing of working liquid back 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DREW S FOLGMANN/Examiner, Art Unit 3772

/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        1/29/2021